DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 20 April 2021, 30 July 2021, 04 February 2022, 10 February 2022, and 08 June 2022, were filed after the mailing date of the patent application on 31 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 31 December 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-11, 13-15, 19-20, 22, 25-26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdoli et al. (US 20180368145 A1; hereinafter referred to as “Abdoli”).
Regarding Claim 1, Abdoli discloses a wireless communication method, comprising: 
determining, by a network device, a reference point (¶123 & ¶167-168 & Fig. 20 (2002) & ¶123 & ¶129 & Fig. 3, Abdoli discloses determining, by a base station 120 prior to transmitting RMSI comprising an offset to the user equipment, of a user equipment (UE) independent frequency reference point) according to a frequency point occupied by a first synchronization signal block (¶123 & ¶167-168 & Fig. 20 (2002) & ¶123 & Fig. 3, Abdoli discloses that the UE-independent frequency reference point is relative to a boundary of a synchronization signal block); 
performing, by the network device, frequency domain resource allocation and/or bandwidth part configuration for the terminal device according to the reference point (¶167-168 & Fig. 20 (2002) & Claim 8 & Claim 24, Abdoli discloses allocating, by the base station 120 prior to signaling to the UE, a bandwidth part (BWP) and/or component carrier (CC) bandwidth to the UE according to the UE independent frequency reference point), wherein the reference point is used for performing frequency domain resource allocation and/or bandwidth part configuration for the terminal device (¶3 & ¶74 & ¶123 & ¶129, Abdoli further discloses that the UE independent frequency reference point is used to locate other physical resource blocks (PRBs) within the CC bandwidth and/or BWP); and 
sending, by the network device, first information to the terminal device (¶10-11 & Fig. 20 (2002), Abdoli discloses sending, by the base station 170 to the UE 110, a synchronization signal (SS) block), wherein the first information indicates the reference point (¶10-11 & ¶123 & Fig. 3, Abdoli discloses that the SS block indicates a boundary of the SS block that indicates, in conjunction with the offset, a UE-independent reference point 306).
Regarding Claim 2, Abdoli discloses the method of claim 1.
Abdoli further discloses the frequency point occupied by the first synchronization signal block is a lowest frequency point of the first synchronization signal block (¶10-11 & ¶123 & Claim 4, Abdoli discloses that the UE independent frequency reference point is located an offset from the lowest subcarrier of the synchronization signal (SS) block).
Regarding Claim 4, Abdoli discloses the method of claim 1.
Abdoli further discloses the first information indicates a frequency domain relationship between the first synchronization signal block and the reference point (¶10-11 & ¶123 & Claim 4, Abdoli discloses that the UE independent frequency reference point 306 indicates a bandwidth from the boundary of the SS block and the UE independent reference point is an offset).
Regarding Claim 5, Abdoli discloses the method of claim 1.
Abdoli further discloses sending, by the network device, third information to the terminal device (¶167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses sending, by the base station 120 to the UE, remaining system information (RMSI) comprising an offset), where the third information indicates: an offset between the bandwidth part configured for the terminal device and the reference point (¶10-11 & ¶123 & ¶129 & 167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses that the offset is a bandwidth, or number of PRBs, between the boundary of the SS block and reference point).
Regarding Claim 6, Abdoli discloses the method of claim 1.
Abdoli further discloses the offset between the bandwidth part and the reference point is an offset between a lowest frequency point of the bandwidth part with and the reference point (¶10-11 & ¶123 & ¶129 & ¶167-168 & Fig. 20 (2002), Abdoli discloses that the offset is a bandwidth, or number of PRBs, from the lowest/boundary subcarrier of the SS block and a reference point corresponding to a particular PRB).
Regarding Claim 10, Abdoli discloses a wireless communication method, comprising: 
receiving, by a terminal device, first information sent by a network device (¶10 & Fig. 20 (2002), Abdoli discloses receiving, by a user equipment (UE) 110 from a base station 170, at least remaining system information (RSMI)), where the first information indicates a reference point (¶10 & ¶123 & Fig. 3, Abdoli discloses that the RSMI comprises an offset which indirectly indicates a reference point 306), and the reference point is determined according to a frequency point occupied by a first synchronization signal block (¶123 & Fig. 3, Abdoli discloses reference point 306 is determined by adding the offset, a specific number of PRBs, to the boundary PRB position of a synchronization signal block); and 
determining, by the terminal device, a reference point for the network device to perform frequency domain resource allocation and/or bandwidth part configuration for the terminal device, according to the reference point (¶167-168 & Fig. 20 (2002) & ¶123 & ¶129 & Fig. 3, Abdoli discloses determining, by the base station 170, a reference point where the reference point is used to locate a particular physical resource block (PRB)).
Regarding Claim 11, Abdoli discloses the method of claim 10.
Abdoli further discloses the frequency point occupied by the first synchronization signal block is a lowest frequency point of the first synchronization signal block (¶10-11 & ¶123 & ¶129 & Claim 4, Abdoli discloses that the UE independent frequency reference point is located an offset from the lowest subcarrier of the synchronization signal (SS) block.  Examiner correlates the lowest subcarrier of the SS block is "a lowest frequency point of the first SS block").
Regarding Claim 13, Abdoli discloses the method of claim 10.
Abdoli further discloses the first information indicates a frequency domain relationship between the first synchronization signal block and the reference point (¶10-11, Abdoli discloses the offset is a number of physical resource blocks (PRBs) that indicates the amount of bandwidth between a boundary of the SS block and a particular PRB).
Regarding Claim 14, Abdoli discloses the method of claim 10.
Abdoli further discloses receiving, by the terminal device, third information sent by the network device (¶10-11 & ¶123 & ¶129 & ¶167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses receiving, by the UE 110 from the base station 170, remaining system information (RMSI) comprising an offset), where the third information indicates: an offset between the bandwidth part configured for the terminal device and the reference point (¶10-11 & ¶123 & ¶129 & 167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses that the offset is a bandwidth, or number of PRBs, between the boundary of the SS block and reference point).
Regarding Claim 15, Abdoli discloses the method of claim 14.
Abdoli further discloses the offset between the bandwidth part and the reference point is an offset between a lowest frequency point of the bandwidth part and the reference point (¶10-11 & ¶123 & ¶129 & ¶167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses that the offset is a bandwidth, or number of PRBs, from the lowest/boundary subcarrier of the SS block and a reference point corresponding to a particular PRB).
Regarding Claim 19, Abdoli discloses a network device, comprising: 
a processor (¶109-110 & Fig. 2B, Abdoli discloses a base station comprising at least one processing unit 250); 
a memory (¶109-110 & Fig. 2B, Abdoli discloses a base station comprising memory 258); and 
a transceiver, wherein the processor, the memory and the transceiver communicate with each other through an internal connection, transmission control and/or data signals (¶109-110 & Fig. 2B, Abdoli discloses a base station comprising a transmitter 252 and a receiver 254), such that the network device performs: 
determining a reference point (¶167-168 & Fig. 20 (2002) & ¶123 & ¶129 & Fig. 3, Abdoli discloses determining, by a base station 120 prior to transmitting RMSI comprising an offset to the user equipment, of a user equipment (UE) independent frequency reference point) according to a frequency point occupied by a first synchronization signal block (¶167-168 & Fig. 20 (2002) & ¶123 & Fig. 3, Abdoli discloses that the UE-independent frequency reference point is relative to a boundary of a synchronization signal block); 
performing frequency domain resource allocation and/or bandwidth part configuration for the terminal device according to the reference point (¶167-168 & Fig. 20 (2002) & Claim 8 & Claim 24, Abdoli discloses allocating, by the base station 120 prior to signaling to the UE, a bandwidth part (BWP) and/or component carrier (CC) bandwidth to the UE according to the UE independent frequency reference point), where the reference point is used for performing frequency domain resource allocation and/or bandwidth part configuration for the terminal device (¶3 & ¶74 & ¶123 & ¶129, Abdoli further discloses that the UE independent frequency reference point is used to locate other physical resource blocks (PRBs) within the CC bandwidth and/or BWP); and 
sending first information to the terminal device (¶10-11 & Fig. 20 (2002), Abdoli discloses sending, by the base station 170 to the UE 110, a synchronization signal (SS) block), where the first information indicates the reference point (¶10-11 & ¶123 & Fig. 3, Abdoli discloses that the SS block indicates a boundary of the SS block that indicates, in conjunction with the offset, a UE-independent reference point 306).
Regarding Claim 20, Abdoli discloses the network device of claim 19.
Abdoli further discloses the frequency point occupied by the first synchronization signal block is a lowest frequency point of the first synchronization signal block (¶10-11 & ¶123 & Claim 4, Abdoli discloses that the UE independent frequency reference point is located an offset from the lowest subcarrier of the synchronization signal (SS) block).
Regarding Claim 22, Abdoli discloses the network device of claim 19.
Abdoli further discloses the network device further performs: 
sending third information to the terminal device (¶167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses sending, by the base station 120 to the UE, remaining system information (RMSI) comprising an offset), where the third information indicates: 
an offset between the bandwidth part configured for the terminal device and the reference point (¶10-11 & ¶123 & ¶129 & 167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses that the offset is a bandwidth, or number of PRBs, between the boundary of the SS block and reference point), and wherein the offset between the bandwidth part and the reference point is an offset between a lowest frequency point of the bandwidth part and the reference point (¶10-11 & ¶123 & ¶129 & ¶167-168 & Fig. 20 (2002), Abdoli discloses that the offset is a bandwidth, or number of PRBs, from the lowest/boundary subcarrier of the SS block and a reference point corresponding to a particular PRB).
Regarding Claim 25, Abdoli discloses a terminal device, comprising: 
a processor (¶105-108 & Fig. 2A, Abdoli discloses a user equipment (UE) comprising at least one processing unit 200); 
a memory (¶105-108 & Fig. 2A, Abdoli discloses the UE comprising memory 208); and 
a transceiver, wherein the processor, the memory and the transceiver communicate with each other through an internal connection, transmission control and/or data signals (¶105-108 & Fig. 2A, Abdoli discloses the UE comprising transceiver 202), such that the terminal device performs: 
receiving first information sent by a network device (¶10 & Fig. 20 (2002), Abdoli discloses receiving, by a user equipment (UE) 110 from a base station 170, at least remaining system information (RSMI)), where the first information indicates a reference point (¶10 & ¶123 & Fig. 3, Abdoli discloses that the RSMI comprises an offset which indirectly indicates a reference point 306), and the reference point is determined according to a frequency point occupied by a first synchronization signal block (¶123 & Fig. 3, Abdoli discloses reference point 306 is determined by adding the offset, a specific number of PRBs, to the boundary PRB position of a synchronization signal block); and 
determining a reference point for the network device to perform frequency domain resource allocation and/or bandwidth part configuration for the terminal device, according to the reference point (¶167-168 & Fig. 20 (2002) & ¶123 & ¶129 & Fig. 3, Abdoli discloses determining, by the base station 170, a reference point where the reference point is used to locate a particular physical resource block (PRB)).
Regarding Claim 26, Abdoli discloses the terminal device of claim 25.
Abdoli further discloses the frequency point occupied by the first synchronization signal block is a lowest frequency point of the first synchronization signal block (Claim 4, Abdoli discloses that the UE independent frequency reference point is located an offset from the lowest subcarrier of the synchronization signal (SS) block.  Examiner correlates the lowest subcarrier of the SS block is "a lowest frequency point of the first SS block").
Regarding Claim 28, Abdoli discloses the terminal device of claim 25.
Abdoli further discloses the terminal device further performs: 
receiving third information sent by the network device (¶167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses receiving, by the UE 110 from the base station 170, remaining system information (RMSI) comprising an offset), where the third information indicates: 
an offset between the bandwidth part configured for the terminal device and the reference point (¶10-11 & ¶123 & ¶129 & 167-168 & Fig. 20 (2002) & Claim 8, Abdoli discloses that the offset is a bandwidth, or number of PRBs, between the boundary of the SS block and reference point), and wherein the offset between the bandwidth part with respect to the reference point is an offset between a lowest frequency point of the bandwidth part and the reference point (¶10-11, Abdoli discloses the offset is a bandwidth, or a number of physical resource blocks (PRBs), that indicates the amount of bandwidth between a boundary of the SS block and a particular PRB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli in view of Jeon et al. (US 20200146057 A1 using the filing date of 04 May 2017 corresponding to U.S. Provisional Application No. 62/501,505; hereinafter referred to as “Jeon”).
Regarding Claim 3, Abdoli discloses the method of claim 1.
However, Abdoli does not explicitly disclose receiving, by the network device, a first message sent by the terminal device, wherein the first message indicates the first synchronization signal block detected by the terminal device.
Jeon, a prior art reference in the same field of endeavor, teaches receiving, by the network device, a first message sent by the terminal device (¶392-399 & Fig. 34 | U.S. Provisional Application No. 62/501,505: ¶45, Jeon teaches reception, by a base station from the wireless device, of preamble transmission.  Examiner correlates the base station to "the network device".  Examiner correlates the wireless device to "the terminal device"), wherein the first message indicates the first synchronization signal block detected by the terminal device (¶392-399 & Fig. 34 | U.S. Provisional Application No. 62/501,505: ¶45, Jeon teaches that the preamble transmission indicates reception and detection, by the terminal device from the base station, of at least one synchronization signal block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Abdoli by receiving, by the network device, a first message sent by the terminal device, wherein the first message indicates the first synchronization signal block detected by the terminal device as taught by Jeon because uplink power control is improved by dropping at least one preamble transmission and/or scaling at least one of transmit power required for a plurality of preambles (Jeon, ¶237).
Regarding Claim 12, Abdoli discloses the method of claim 10.
However, Abdoli does not explicitly disclose sending, by the terminal device, a first message to the network device, where the first message indicates the first synchronization signal block detected by the terminal device.
Jeon, a prior art reference in the same field of endeavor, teaches sending, by the terminal device, a first message to the network device (¶392-399 & Fig. 34 | U.S. Provisional Application No. 62/501,505: ¶45, Jeon teaches sending, by the UE to a base station from the wireless device, of preamble transmission.  Examiner correlates the base station to "the network device".  Examiner correlates the wireless device to "the terminal device"), where the first message indicates the first synchronization signal block detected by the terminal device (¶392-399 & Fig. 34 | U.S. Provisional Application No. 62/501,505: ¶45, Jeon teaches that the preamble transmission indicates reception and detection, by the terminal device from the base station, of at least one synchronization signal block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Abdoli by sending, by the terminal device, a first message to the network device, where the first message indicates the first synchronization signal block detected by the terminal device as taught by Jeon because uplink power control is improved by dropping at least one preamble transmission and/or scaling at least one of transmit power required for a plurality of preambles (Jeon, ¶237).
Regarding Claim 21, Abdoli discloses the network device of claim 19.
However, Abdoli does not explicitly disclose the network device further performs: receiving a first message sent by the terminal device, where the first message indicates the first synchronization signal block detected by the terminal device.
Jeon, a prior art reference in the same field of endeavor, teaches the network device further performs: 
receiving a first message sent by the terminal device (¶392-399 & Fig. 34 | U.S. Provisional Application No. 62/501,505: ¶45, Jeon teaches reception, by a base station from the wireless device, of preamble transmission.  Examiner correlates the base station to "the network device".  Examiner correlates the wireless device to "the terminal device"), where the first message indicates the first synchronization signal block detected by the terminal device (¶392-399 & Fig. 34 | U.S. Provisional Application No. 62/501,505: ¶45, Jeon teaches that the preamble transmission indicates reception and detection, by the terminal device from the base station, of at least one synchronization signal block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Abdoli by receiving a first message sent by the terminal device, where the first message indicates the first synchronization signal block detected by the terminal device as taught by Jeon because uplink power control is improved by dropping at least one preamble transmission and/or scaling at least one of transmit power required for a plurality of preambles (Jeon, ¶237).
Regarding Claim 27, Abdoli disclose the terminal device of claim 25.
However, Abdoli does not explicitly disclose the terminal device further performs: sending a first message to the network device, where the first message indicates the first synchronization signal block detected by the terminal device.
Jeon, a prior art reference in the same field of endeavor, teaches the terminal device further performs: 
sending a first message to the network device (¶392-399 & Fig. 34 | U.S. Provisional Application No. 62/501,505: ¶45, Jeon teaches sending, by the UE to a base station from the wireless device, of preamble transmission.  Examiner correlates the base station to "the network device".  Examiner correlates the wireless device to "the terminal device"), where the first message indicates the first synchronization signal block detected by the terminal device (¶392-399 & Fig. 34 | U.S. Provisional Application No. 62/501,505: ¶45, Jeon teaches that the preamble transmission indicates reception and detection, by the terminal device from the base station, of at least one synchronization signal block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Abdoli by sending a first message to the network device, where the first message indicates the first synchronization signal block detected by the terminal device as taught by Jeon because uplink power control is improved by dropping at least one preamble transmission and/or scaling at least one of transmit power required for a plurality of preambles (Jeon, ¶237).

Allowable Subject Matter
Claims 7-9, 16-18, 23-24, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-50 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of prior U.S. Patent No. 10925060. This is a statutory double patenting rejection.  Here, the claims 1-30 of the current application have identical claim language to the claims 21-50 of U.S. Patent No. 10925060 respectively.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474